     Case 3:20-cv-01643-M-BK Document 6 Filed 03/16/21                    Page 1 of 2 PageID 77



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

DANIEL ALBERTO MONTOYA,                              §
              Petitioner,                            §
                                                     §
v.                                                   §   CIVIL CASE NO. 3:20-CV-1643-M-BK
                                                     §
DIRECTOR, TDCJ-CID,                                  §
               Respondent.                           §


       ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

          The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

          Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Sections 2254 and 2255 Proceedings in the United

States District Court, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability.

The Court adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions

and Recommendation filed in this case in support of its finding that the petitioner has failed to

show (1) that reasonable jurists would find this Court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this Court]

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1




1    Rule 11 of the Rules Governing §§ 2254 and 2255 Proceedings reads as follows:
Case 3:20-cv-01643-M-BK Document 6 Filed 03/16/21                      Page 2 of 2 PageID 78



   If petitioner files a notice of appeal, petitioner

   ☐ may proceed in forma pauperis on appeal.

   ☒ must pay the $505.00 appellate filing fee or submit a motion to proceed in forma
   pauperis.

   SO ORDERED this 16th day of March, 2021.




   (a) Certificate of Appealability. The district court must issue or deny a certificate of
   appealability when it enters a final order adverse to the applicant. Before entering the
   final order, the court may direct the parties to submit arguments on whether a certificate
   should issue. If the court issues a certificate, the court must state the specific issue or
   issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
   certificate, the parties may not appeal the denial but may seek a certificate from the court
   of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial
   does not extend the time to appeal.

   (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
   an order entered under these rules. A timely notice of appeal must be filed even if the
   district court issues a certificate of appealability.
